997 So. 2d 522 (2008)
David Christian BERG, M.D., Andrew Matthew Wong, M.D., and Tallahassee Orthopedic Center, L.C., Petitioners,
v.
Susan V. DiPAOLO, Respondent.
No. 1D08-5579.
District Court of Appeal of Florida, First District.
December 31, 2008.
Harold R. Mardenborough, Jr., P. David Brannon, and Matthew Scanlan of Carr Allison, Tallahassee, for Petitioners.
Steven R. Andrews, Tallahassee; W. Douglas Childs of Childs, Reed & Matthews, Jacksonville, for Respondent.
PER CURIAM.
As petitioners fail to demonstrate material harm irreparable by plenary appeal, the petition for writ of certiorari is denied.
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.